Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 9-11 are pending in this application.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al., US 2015/0019714 (hereinafter Shaashua) in view of Nenov, US 9,692,784 (hereinafter Nenov).

For claims 1, 10, 11, Shaashua teaches a middleware server, comprising: 
a proxy unit configured to receive first data attribute information, first communication terminal location attribute information, and first collection data from each of first communication terminals using an RFID communication method and receive second data attribute information, second communication terminal location attribute information, and second collection data from each of second communication terminals using a communication method other than RFID (see Shaashua, Fig. 2, [0031], [0036], “integration service system 212, such as the integration service system 112, and an integration interface 214, such as the integration interface 114, that can manage or integrate multiple instances of the IoT devices 202 and co-exist with the vertical solutions” where integration service system represents proxy unit, [0032], “The IoT devices 202 may include one or more of the following components: sensor, radio frequency identification (RFID) technology, global positioning system technology, mechanisms for real-time acquisition of data, passive or interactive interface, mechanisms of outputting and/or inputting sound, light, heat, electricity, mechanical force, chemical presence, biological presence, location, time, identity, other information, or any combination thereof” where IoT device with associated RFID represents first communication terminal, and where IoT device associated with other sensor represents second communication terminal, [0050], “location may be determined through radio frequency (RF) beacons of other devices around or through geo-locating components”, [0055], “device type” represents received data attribute information from associated communication terminals and “location” representing received terminal location attribute information from associated communication terminals); 
a data processing rule selection module configured to select a data processing rule for processing the first collection data based on the received first data attribute information and first communication terminal location attribute information and select a data processing rule for processing the second collection data based on the received second data attribute information and second communication terminal location attribute information (see Shaashua, [0052] - [0055], “aggregate the datasets into meaningful data buckets during the process of data collection. As data is extracted, the data is organized into the meaningful buckets (e.g., cluster). The data aggregation may be based on a time line, based on user, based on device type, based on user-defined groups, based on location, or any combination thereof,” [0056] – [0058], “correlate portions of the datasets...based on...location or device-type,” where “extract raw data from external sources” to “aggregate the datasets into meaningful data buckets during the process of data collection” based on device type and location and also correlate collected datasets based on device type and device location represents selecting processing rules for processing respective first and second collection based on received data attribute information and terminal location attribute information from respective first and second communication terminals, [0064], “For example, when a user is connected to IoT devices always or highly frequently during working days from a specific router or a geo-location, then the data analysis module 308 may label the IoT devices with a semantic meaning of being a "work" device based on association the specific router or with a geolocation of work,” where data collected from such labeled IoT device(s) will be processed with the associated label, [0068] – [0069], “identify geo-locations of multiple devices' activities to determine location context”); and 
a data processing module configured to process each of the first collection data and the second collection data according to the selected data processing rules (see Shaashua, [0052] – [0058], “data is extracted, the data is organized into the meaningful buckets (e.g., cluster). The data aggregation may be based on a time line, based on user, based on device type, based on user-defined groups, based on location, or any combination thereof,” where aggregation and correlation of data sets based on attributes represents processing according to associated processing rules); 
wherein the data processing module comprises a data processing unit configured to receive the first collection data and the second collection data and process each of the received first collection data and second collection data according to the selected data processing rules transmitted from the data processing rule selection module (see Shaashua, [0052] – [0058], “data is extracted, the data is organized into the meaningful buckets (e.g., cluster). The data aggregation may be based on a time line, based on user, based on device type, based on user-defined groups, based on location, or any combination thereof,” where aggregation and correlation of data sets based on attributes represents processing according to associated processing rules),
wherein the data processing unit comprises 
a data pattern analysis module configured to determine whether a particular data pattern is included in the first collection data or the second collection data (see Shaashua, [0052] – [0058], “data correlation module 306 may also be configured to correlate portions of the datasets with each other.  The data correlation may be based on time synchronization, shared social relation (e.g., devices are owned by user accounts in the same social group), shared data dimension (e.g., both devices measures weight), shared data source profile (e.g., location or device-type, etc.), data owner profile (e.g., user profile or user configurations), shared known semantic (e.g., both devices are considered "kitchenware"), shared known context (e.g., both devices are operated in the context of exercising), or any combination thereof,” [0064], “The data analysis module 308 may profile user's behavioral patterns and identify places, devices and people that a user is connected to during his/her day,” [0064], identify “behavioral patterns” in collected data, [0078], “enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends,” [0140], where certain correlations concerning context and patterns represent particular data pattern present in the first collection or second collection of user data),
an input number counter configured to count a number of times in which the first collection data or the second collection data is input during a reference time (see Shaashua, [0048], “event tracking,” [0055] – [0056], “data aggregation may be based on a time line” or “across time periods,” [0072], “The data analysis module 308 may calculate the set of context in real-time as data is reported from the IoT devices. Absolute and/or relative timing of IoT device data may be used for temporal context. For example, the data correlation module 306 may correlate IoT device activation times from IoT devices in the same room. The data analysis module 308 can then compute a user relevant context from the device activation times. For example, if the IoT device activation times are close to one another within a predetermined time period in the morning, the data analysis module 308 may record a "user has woken up" context,” [0064], identify “behavioral patterns” based on “user is connected to IoT devices always or highly frequently during working days from a specific router or a geo-location” [0072], “temporal context” where determining high frequency during work day time range represents counting during a reference time and “Absolute and/or relative timing of IoT device data may be used for temporal context. For example, the data correlation module 306 may correlate IoT device activation times from IoT devices in the same room. The data analysis module 308 can then compute a user relevant context from the device activation times. For example, if the IoT device activation times are close to one another within a predetermined time period in the morning, the data analysis module 308 may record a "user has woken up" context”, [0078], “users may be able to see a life log with places the user has been, activity tracking data, health statuses, calendar events, weather data--all data correlated together over the timeline of the day,” [0097], “Although the active lifeline diagram 400 has been illustrated for a time period of a single day, the user may define the length of the history data to any time period” where counting device activity during a predetermined period of time represents count a number of times collection data is input during a reference time); 
a control module configured to control the data pattern analysis module and the input number counter based on the selected data processing rule (see Shaashua, [0052] – [0058], “data correlation module 306 may also be configured to correlate portions of the datasets with each other.  The data correlation may be based on time synchronization, shared social relation (e.g., devices are owned by user accounts in the same social group), shared data dimension (e.g., both devices measures weight), shared data source profile (e.g., location or device-type, etc.), data owner profile (e.g., user profile or user configurations), shared known semantic (e.g., both devices are considered "kitchenware"), shared known context (e.g., both devices are operated in the context of exercising), or any combination thereof,” [0064], “The data analysis module 308 may profile user's behavioral patterns and identify places, devices and people that a user is connected to during his/her day,” [0078] where identification of context represents control over data pattern analysis).

Nenov teaches a processing rule priority determination module configured to determine an application order of the selected data processing rules (see Nenov, col. 5 line 40 – col. 6 line 20, “providing distributed rule sets to network appliances,” col. 7 lines 35-57, “rules may be ordered by identifiers 120 in order of priority”, col. 10 lines 42-57, “user may install a new device on the local area network, such as a "smart" appliance or Internet-of-Things ( IoT) device such as a smart thermostat, lighting controller, smart refrigerator, or any other such device,” col. 14 lines 15-43 “high processing priority...moving a filtering rule up in priority within a rule set so that it is processed and applied earlier”), and a processing rule combination module configured to combine, based on the determined application order, the selected data processing rules to transmit the combined data processing rules to the data processing module (see Nenov, col. 5 line 40 – col. 6 line 20, “providing distributed rule sets to network appliances,” col. 7 lines 35-57, “rules may be ordered by identifiers 120 in order of priority”, col. 10 lines 42-57, “user may install a new device on the local area network, such as a "smart" appliance or Internet-of-Things ( IoT) device such as a smart thermostat, lighting controller, smart refrigerator, or any other such device,” col. 14 lines 15-43 “high processing priority...moving a filtering rule up in priority within a rule set so that it is processed and applied earlier”).

It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Nenov to prioritize processing rules in changing context of a potential attack on the IoT network (see Nenov, col. 14 lines 15-43, “For example, during an active attack, a corresponding filter may be moved up to a first index within the rule set, such that it is applied first to incoming packets, potentially blocking or discarding the packets without having to search through or apply other rule sets. This may significantly speed up response time and reduce processor and memory consumption in dealing with the attack, while still processing normal traffic”).

The combination further teaches
wherein the proxy unit comprises a switching module configured to switch a data processing path according to whether information or data is collected from one of the first communication terminal and the second communication terminal (see Shaashua [0040] – [0045], integration service system includes “the integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces” where interface for communicating between multiple IoT devices represents switching module, [0052], “can receive data...from the IoT devices 324” where interface for receiving data communicated from a first IoT device and/or second IoT device represents processing path from data collected from first communication terminal and second communication terminal), and 
wherein the proxy unit, the data processing rule selection module, the data processing module, the data processing unit, the data pattern analysis module, the input number counter, the control module, the processing rule priority determination module, the processing rule combination module, and the switching module are each implemented via at least one processor (see Shaashua, [0030] – [0032], “The IoT integration platform system 200 includes IoT devices 202, such as the IoT devices 102 of FIG. 1”).


For claim 2, Shaashua teaches the middleware server of claim 1, wherein the proxy unit comprises: 
a first proxy configured to receive the first data attribute information, the first communication terminal location attribute information, and the first collection data from each of the first communication terminals (see Shaashua, Fig. 3, [0033], “IoT device 202 are connected via a network 204. The network 204 may include different channels of communication and may include local networks therein. For example, the network 204 may include wireless communication through cellular networks, WiFi, BlueTooth, Zigbee, or any combination thereof. The network 204 may include one or more switches and/or routers, including wireless routers that connect the wireless communication channels with other wired networks (e.g., the Internet). A local network may exist that connects a local set of the IoT device 202. For example, the local network may be established by a local router or a local switch”); and 
a second proxy for receiving the second data attribute information, the second communication terminal location attribute information, and the second collection data from each of the second communication terminals, separately from the first proxy (see Shaashua, Fig. 3, [0033], “IoT device 202 are connected via a network 204. The network 204 may include different channels of communication and may include local networks therein. For example, the network 204 may include wireless communication through cellular networks, WiFi, BlueTooth, Zigbee, or any combination thereof. The network 204 may include one or more switches and/or routers, including wireless routers that connect the wireless communication channels with other wired networks (e.g., the Internet). A local network may exist that connects a local set of the IoT device 202. For example, the local network may be established by a local router or a local switch” where different channels on network for first communication terminal and second communication terminal represents a first and separate second proxy). 

For claim 3, Shaashua teaches the middleware server of claim 2, further comprising a security module for decoding the second data attribute information, the second communication terminal location attribute information, and the second collection data collected through the second proxy (see Shaashua, [0048], “generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface,” [0089], “encrypted” devices utilize “keychain” for decoding). 

For claim 4, Shaashua teaches the middleware server of claim 3, wherein the data processing rule selection module selects a data processing rule of the first collection data and a data processing rule of the second collection data according to different criteria (see Shaashua, [0052] – [0055], “As data is extracted, the data is organized into the meaningful buckets (e.g., cluster). The data aggregation may be based on a time line, based on user, based on device type, based on user-defined groups, based on location, or any combination thereof” representing different criteria). 

For claim 5, Shaashua teaches the middleware server of claim 4, further comprising a data processing rule updater for receiving processed results of data processed by the data processing module to be transmitted to the main server from the main server and updating the data processing rules according to the received processing result (see Shaashua, [0085] – [0087], “A rule recommendation may be determined by an adaptive learning mechanism, such as by user behavior pattern (e.g., every morning the user turns on the air conditioning to 70 degrees), by user-profiling (e.g., other users of the same age and/or gender prefer to have a health report aggregated from health-related IoT devices and therefore a rule to generate a health report is created), or by social triggers (e.g., a friend who owns a Tesla decides to send over his IoT device rules associated with owning a Tesla)” and “Based on users' behaviors and users' profiling, the adaptive learning mechanism may recognize user's behavioral routine patterns and offer to a user to add an interoperable logical connection (i.e., IoT interoperable rule) between his/her connected devices” where recognizing behavior patterns represents analyzing the received processing result and “rule recommendation” generates one or more rules based on the analysis results and subsequently “execute context-based rules generated by the rule generation module” in response to the detected patterns represents updating the processing rules).

For claim 6, Shaashua teaches the middleware server of claim 5, wherein the data processing module comprises:
a data reception module for receiving the first collection data transmitted through the first proxy and the second collection data transmitted through the security module (see Shaashua, Fig. 2, [0036], “integration interface 214” receiving respective collection data); 
a log management module for recording and managing a log of the first collection data and the second collection data received by the data reception module (see Shaashua, [0078], where “life log” represents exemplary recording and managing a log); and 
a data processing unit for receiving the first collection data and the second collection data transmitted through the data reception module and processing each of the received first collection data and second collection data according to the data processing rule transmitted from the data processing rule selection module (see Shaashua, [0036], [0052] – [0055], receiving and aggregating data according to processing rules decided by device type and device location), 
wherein the data reception module and the log management module are each implemented via at least one processor (see Shaashua, Fig. 1, [0030] – [0032], “The IoT integration platform system 200 includes IoT devices 202, such as the IoT devices 102 of FIG. 1”).

For claim 9, Shaashua teaches the middleware server of claim 4, wherein the data processing rule selection module comprises: a processing rule selection module configured to select a plurality of data processing rules for processing the first collection data based on the received first data attribute information and first communication terminal location attribute information and select a plurality of data processing rules for processing the second collection data based on the received second data attribute information and second communication terminal location attribute information (see Shaashua, [0052] – [0055], aggregation and correlation rules based on device type and device location represents selecting and processing the data collections based on the received data attribute information and communication terminal location attribute information associated with the respective first and second terminals).
	


Response to Amendments & Arguments

Applicant’s amendments with respect to claims rejected for containing new subject matter have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1, 10 and 11 has been withdrawn. 

Applicant’s amendments and arguments with respect to claims directed to an abstract idea without significantly more have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-6 and 10-11 has been withdrawn. 


Applicant's arguments filed with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. 

The applicant argues “Nenov merely discloses moving a filter rule up in priority within a rule set so that the moved filter rule is applied earlier.  See column 14, liens 15-43 of Nenov.  Thus, in Nenov, a rule is merely moved up in priority so that the rule is processed first before other rules in a rule set.  That is, in Nenov, the rules in the rule set are not combined based on a determined application order.  Accordingly, Nenov is also completely silent regarding any determining an application order of selected data processing rules and combining, based on the determined application order, selected data processing rules to transmit the combined data processing rules to a data processing module.”  The examiner respectfully disagrees.

Nenov teaches a method of providing a set of data processing rules for devices to execute (see Nenov, col. 5 line 40 – col. 6 line 20, “providing distributed rule sets to network appliances”).  The set of rules are ordered according to a defined priority value (see Nenov, col. 7 lines 35-57, “rules may be ordered by identifiers 120 in order of priority”).  Accordingly, the generation of prioritized rules for one or more devices to execute represents “a processing rule priority determination module configured to determine an application order of the selected data processing rules.”  The generation of a set of prioritized rules provided to one or more devices to execute represents “a processing rule combination module configured to combine, based on the determined application order, the selected data processing rules to transmit the combined data processing rules to the data processing module.”  The cited portions of Nenov referencing moving priority rules further up in priority simply demonstrate the flexibility in customizing the set of prioritized rules.  It does not teach away from the claim limitations at issue.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sewall et al., US 2009/0168789 (US 9,584,406). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169